Citation Nr: 1111138	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-37 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic left knee disorder.  

2.  Entitlement to service connection for chronic bilateral hearing loss disability


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson





INTRODUCTION

The Veteran had active service from September 1965 to September 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for both a left knee disorder and bilateral hearing loss disability.  

The issue of service connection for chronic bilateral hearing loss disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDING OF FACT

The evidence of record does not reflect that the Veteran has a chronic left knee disorder.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a chronic left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded.  In July 2008, the Veteran was notified in writing of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The July 2008 VCAA notice was issued prior to the rating decision from which the instant appeal arises.  

Initially, the Board observes that the Veteran has not been afforded a VA evaluation which addresses the left knee.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, there is no competent or credible lay or medical evidence that the Veteran currently has a left knee disability.  The Board therefore finds it unnecessary to afford the Veteran a VA medical examination with respect to this claimed condition.  

The VA has secured or attempted to secure all relevant documentation to the extent possible.  Significantly, the Veteran has not identified , and the record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the Veteran's claim of entitlement to service connection for a left knee disorder that has not been obtained.  Hence, the Boa5rd finds that all necessary development has been accomplished, and not further assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  Therefore, the appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 384 (1993).

II.  Service Connection

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by wartime service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  


To establish service connection for a disability, there generally must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As an alternative to establishing the second and third prongs in Hickson, a disorder also may be service connected if the evidence of record establishes that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The Veteran's service treatment records convey that he was seen for left knee complaints.  A May 2, 1966, naval hospital summary notes that the Veteran complained of left knee pain of one week's duration and left knee weakness and clicking of several months' duration.  The Veteran was diagnosed with left knee internal derangement.  He was placed on bed rest.  The Veteran's symptoms lessened and he was returned to light duty.  A May 9, 1966, naval orthopedic evaluation notes the Veteran presented a history of left knee pain and recurrent effusion of several months' duration and joint clicking and giving way.  Contemporaneous physical and X-ray studies of the left knee were reported to reveal no abnormalities.  The naval examiner commented that he could "find nothing wrong at this time, suggest re-examination during exacerbation of his [symptoms.]"  At his August 1967 physical examination for release from active duty, the Veteran was found to exhibit no left knee or other lower extremity abnormalities.  

The post-service clinical documentation of record makes no reference to a chronic left knee disorder.  The Veteran has not advanced that he has been diagnosed with or treated for a chronic left knee disorder at any time following service discharge.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran was diagnosed with left knee internal derangement and hospitalized for left knee complaints during active service.  A naval orthopedic evaluation conducted within one week of the Veteran's release from the hospital found that he exhibited no chronic left knee disorder or other knee abnormality.  The report of his August 1967 physical examination for release from active duty conveys that no left knee or other lower extremity abnormalities were identified.  The post-service record is devoid of competent or credible lay or medical evidence of a chronic left knee disorder.  Indeed, there is no evidence in the record that the Veteran has any current left knee disability.  While the Board acknowledges that the Veteran is competent to state he has knee pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this regard, the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997). It is well-settled that in order to be considered for service connection, a claimant must first have a disability. In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  As such, the evidence does not show that the Veteran had a current diagnosis of a left knee disorder at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)(noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

In view of the above, given the facts of this case applied to the relevant law and regulations, the Board finds that service connection for a chronic left knee disorder is not warranted.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


REMAND

The Veteran asserts that service connection is warranted for chronic bilateral hearing loss disability as he was exposed to significant noise including explosions during his active service.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Furthermore, lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran's service personnel records are not of record.  The VA should obtain all relevant military, VA, and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A July 2008 VA audiological evaluation indicates that: the Veteran presented a history of in-service noise exposure while in "boiler rooms; in his rack while in Vietnam - explosions;" having sustained a left ear drum perforation after being struck by lightning in the early 1980's; and subsequently undergoing surgical repair of his perforated left ear drum.  The Veteran was diagnosed with bilateral sensorineural hearing loss disability.  The report of a September 2008 VA audiological examination for compensation purposes notes that the Veteran's VA clinical documentation had been not reviewed.  The Veteran was diagnosed with bilateral sensorineural hearing loss disability.  The examiner opined that:

Hearing loss is less likely as not (less than 50/50 probability) caused by or the result of noise trauma in Navy.  Rationale for opinion given: separation audiogram indicates normal hearing, right ear and a mild hearing loss in left ear - however hearing loss in left ear is normal for VA adjudication purposes.  

In reviewing a similar factual scenario, the Court determined that a VA examination was inadequate for rating purposes where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board concludes that an additional VA audiological evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic bilateral hearing loss disability including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.

2.  Contact the National Personnel Record Center and/or the appropriate service entity and request that it forward the Veteran's service personnel records for association with the claims file.  

3.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran, not already of record, including that provided after June 2009.  

4.  Then schedule the Veteran for a VA audiological examination to address the current nature and etiology of his chronic bilateral hearing loss disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner shall provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent); that any identified chronic hearing loss disability had its onset during active service; is etiologically related to the Veteran's in-service noise exposure; or is otherwise related to active service.  The examiner is advised that the showing of no hearing loss at the time of discharge may not be solely relied upon if rendering an unfavorable opinion. 

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

5.  Then readjudicate the Veteran's entitlement to service connection for chronic bilateral hearing loss disability.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last statement of the case.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


